Citation Nr: 0515105	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for left (minor) 
glenoid and humeral head fracture residuals, associated scar, 
and degenerative changes (left shoulder disability), 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which increased the veteran's rating 
to 40 percent.  

In February 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
September 2003, the Board remanded the claim for a 
substantive review of the case by the RO.  The RO reviewed 
the claim and issued a supplemental statement of the case to 
the appellant and his representative in June 2004.  The case 
was returned to the Board for appellate review in December 
2004.

The veteran was scheduled for a Travel Board Hearing in July 
2002, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) 
(2004).  Accordingly, this veteran's request for a hearing is 
considered withdrawn. 

The Board notes that in October 1999, the veteran requested 
to open a claim for service connection for degenerative 
arthritis in the right shoulder and arm as secondary to his 
service-connected left shoulder disability.  To date, the RO 
has taken no action on this claim.  Therefore, the issue is 
referred to the RO for appropriate disposition.

FINDINGS OF FACT

1.  The veteran is right hand dominant. 

2.  The veteran's left shoulder disability is manifested by 
unfavorable ankylosis of the scapulohumeral articulation.
3.  There is no evidence of nonunion of the humerus or loss 
of the head of the humerus of the minor upper extremity.

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for left 
(minor) glenoid and humeral head fracture residuals, 
associated scar, and degenerative changes are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5200 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a left shoulder disability.  
In this context, the Board notes that a substantially 
complete application was received in October 1999 and 
adjudicated in June 2000, prior to the enactment of the VCAA.  
During the long course of the appeal, however, in December 
2002, the Board provided notice to the claimant regarding the 
VA's duties to notify and to assist.  Specifically, the 
veteran was notified of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  

After the September 2003 Board remand, and specifically in 
February 2004, the Appeals Management Center (AMC) notified 
the veteran again of VA's duties and provided essentially the 
same information as outlined previously by the Board.  In 
June 2004, the AOJ readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial RO 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the two notices 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board notes that the 
veteran was examined in conjunction with his claim for an 
increase most recently in March 2004.  Additionally, exam 
reports with radiographic findings, dating back several 
years, are of record.  While it is likely that there are 
outstanding outpatient clinical records for this veteran 
because he receives routine care through the VA healthcare 
system, the veteran has not indicated that his left shoulder 
disability has worsened since the most recent VA examination.  

The Board also notes that, as will be discussed in detail 
below, a rating in excess of 40 percent would require either 
nonunion of the humerus or a loss of the head of the humerus.  
As these conditions are not likely to have developed in the 
year since the last examination, a remand to retrieve more 
current outpatient records would be unnecessary.  Therefore, 
the Board finds the duty to assist the veteran has been 
satisfied with respect to this appeal. 

Disability Evaluations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of a 
fracture of the left glenoid and humeral head in November 
1958, and was evaluated as 20 percent disabling under DC 
5010-5202.   In May 1971, the evaluation was increased to 50 
percent under DC 5202, to be reduced to 20 percent in April 
1974.  In June 1993, the evaluation was increased to 30 
percent under DC 5201.  In June 2000, the evaluation was 
increased to 40 percent under DC 5201-5200, which is where 
the evaluation currently stands. 

The Board notes initially that it is consistently reported in 
the file that the veteran is right hand dominant.  Thus, the 
disability is of his minor (left) upper extremity.

The Board notes that under the rating criteria for 
musculoskeletal disabilities, DC 5010 is the Code for rating 
traumatic arthritis, and directs that it be rated as 
degenerative arthritis (DC 5003).  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the specific joint involved, here the 
shoulder, under DC 5200 and DC 5201.  38 C.F.R. § 4.71a, DC 
5003 (2004).

DC 5200 rates shoulder disabilities based on ankylosis of the 
scapulohumeral articulation.  The highest evaluation under 
this code is 40 percent, which requires unfavorable 
ankylosis.  Ankylosis is considered to be unfavorable when 
abduction is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, DC 5200.

Limitation of motion of the arm is rated under DC 5201.  The 
highest evaluation under this code is 30 percent, which is 
less than the veteran is currently receiving.  38 C.F.R. 
§ 4.71a, DC 5201.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA  
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

After consideration of all the evidence, the Board finds that 
the veteran's left shoulder disability is most appropriately 
rated under DC 5200, which rates shoulder disabilities based 
on ankylosis of the scapulohumeral articulation and which is 
the basis of his current evaluation.  The Board notes that 
the veteran is currently receiving the highest available 
evaluation (40 percent) under that Code.  The veteran's March 
2004 VA examination supports this finding of unfavorable 
ankylosis, in that the veteran has essentially no left 
shoulder range of motion.  Shoulder flexion was less than 30 
degrees, and full extension was zero degrees.  Shoulder 
abduction was limited to 5 to 10 degrees, and internal 
rotation was significantly less than 10 degrees.

The only Code authorizing an evaluation higher than 40 
percent for a shoulder disability is DC 5202, which rates 
shoulder disabilities based on impairment to the humerus.  A 
50 percent evaluation is warranted for nonunion of the 
humerus of the minor upper extremity (a false, flail joint).  
A 70 percent evaluation requires loss of the head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202 (2004).  
In this veteran's case, there is no evidence of nonunion of 
the humerus or loss of the head of the humerus.  Radiographic 
studies conducted in conjunction with the March 2004 
examination are negative for such findings.  Therefore, these 
higher ratings are not warranted.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Functional loss, which is the 
inability to perform the normal working movements of the body 
within normal limits, specifically due to pain and weakness 
on motion, should be considered in addition to the criteria 
set forth in the appropriate Diagnostic Codes of the schedule 
when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  38 
C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran presented with complaints of pain associated with 
his shoulder disability during the March 2004 VA examination.  
He described it as being anywhere from a 3 to 5 out of 10, 
becoming worse with activity.  Muscle strength of the left 
extremity was noted to be 1 to 2 out of 5, indicative of a 
showing between a barely detectable flicker of contraction to 
active movement with gravity eliminated.  This all results in 
functional loss of the shoulder, or namely ankylosis of the 
shoulder.  However, the Board does not find that the 
disability resulted in functional disability in excess of 
that contemplated in the 40 percent rating already assigned.  
Simply stated, the 40 percent evaluation specifically rates 
for such unfavorable ankylosis.

The Board notes that the record contains evidence of 
neuropathy in the left arm as late as March 1996.  It is 
unclear whether this neuropathy was related to the left 
shoulder disability.  However, the veteran has not contended 
that he currently suffers from neurological manifestations 
due to his shoulder disability.  Nor does the March 2004 VA 
examination indicate complaints or findings of neuropathy.  
Therefore, the Board will not pursue this issue. 

Regarding the veteran's scar associated with his left 
shoulder disability, upon examination in March 2004, it was 
noted to be a 9 to 10 inch semicircular scar.  There was no 
associated limitation of function.  Nor has the veteran made 
any complaints of pain referable to the scar.  Therefore, it 
does not warrant a separate rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  This regulation applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

Based on the record as a whole, the Board finds that an 
evaluation in excess of 40 percent is not warranted. 


ORDER

An evaluation in excess of 40 percent for left (minor) 
glenoid and humeral head fracture residuals, associated scar, 
and degenerative changes is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


